—Judgment, Supreme Court, New York County (Bernard Fried, J.), rendered May 22, 1991, convicting defendant, upon his plea of guilty, of attempted criminal possession of a weapon in the third degree, and sentencing him to a term of 1 Vi to 3 years, unanimously affirmed. The case is remitted for further proceedings pursuant to CPL 460.50 (5).
The officer, recognizing the triangular container defendant was carrying as a type in which new handguns are packaged, reasonably suspected that defendant possessed a handgun (see, People v Martinez, 80 NY2d 444). Inasmuch as the pursuit of defendant was justified, defendant’s abandonment of the box was not precipitated by any illegal police conduct (People v Leung, 68 NY2d 734, 736-737). Concur — Ellerin, J. P., Kupferman, Ross and Kassal, JJ.